All concur. Respondents’ motion, brought on by an order to show cause why respondents should not be relieved of the stipulation that the exhibits need not be printed in the record upon appeal and that the same might be referred to in the briefs and submitted to the court upon argument and why the brief filed by appellant should not be stricken from the records of the court, is denied. The appeal having been taken upon the pleadings and the Referee’s report as authorized by section 575 of the Civil Practice Act, the exhibits are not before us for consideration. (Appeal from a decree confirming the report of L. Earle Higbee, Referee, and judicially settling an accounting by trustees.) Present — Taylor, P. J., Love, Vaughan, Kimball and Piper, JJ. [See post, p. 1053.]